         Case 3:19-cv-00015-CRW-HCA Document 1 Filed 02/05/19 Page 1 of 8




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF IOWA

         UNITED STATES OF AMERICA, )
                                                       )
                         Plaintiff,                    )     Civil No. 3:19-cv-00015
                                                       )
                         v.)
                                                       )
         2OI4 BMW M6 GRAN         COUPE,               )
         VIN:   WBS6C9C56ED467073,                     )
                                                       )
                        Defendant.                     )

                                VERIFIED COMPLAINT IN REM

         Plaintiff, the United States of America, brings this complaint and alleges as follows in

accordance    with Supplemental Rule G(2) of the Federal Rules of Civil Procedure.

                                   NATURE OF THE ACTION

         1.      This is an action to forfeit property to the United States pursuant to 18 U.S.C.

$ 981(a)(1)(c), as property,   real or personal, which constitutes or is derived from proceeds

traceable to a violation of any offense constituting a "specified unlawfirl activity" under 18 U.S.C.


$$ 19s6(c)(7XA), 1961(l), and 1341.

                                      DEFENDANT INREM

         2.      The United States seeks to forfeit the following Defendant Property, specifically a

2014 BMW M6 Gran Coupe, Vehicle Identification Number: WBS6C9C568D467073.

                                  JURISDICTION AND VENUE

         3.      This Court has jurisdiction over an action commenced by the United States under

28   u.s.c. $ 1345 and over an action for forfeiture       under 28   u.s.c. $ 1355(a).
         4.      This Court has in rem jurisdiction over the Defendant Property under 28 U.S.C.

$ 1355(b) and $ 1395(b) because the acts or omission giving rise to the forfeiture occurred in this
        Case 3:19-cv-00015-CRW-HCA Document 1 Filed 02/05/19 Page 2 of 8




district and because the Defendant Property was seized from and located in this district. The

Defendant Property is in the possession of the Department of Treasury, Internal Revenue Service,

Criminal Investigation.

                                      BASIS FOR FORFEITURE

        5.       The Defendant Property is forfeitable as personal property traceable to proceeds           of

amail fraud, pursuantto     18 U.S.C. $$ 981(a)(1)(c), 1956(c)(7)(A), 1961(1), and 1341.

                                                        FACTS

        6.       Soo Hyun Jung, also known as Jay Jung, at times relevant times to the matters

herein, resided in the Iowa City, Iowa or Coralville, Iowa area, since approximately 1994.

        7.       Jung was awarded a bachelor's degree in business administration by the University

of Iowa in 1998.

        8.       Jung was awarded     a   juris doctorate degree by the University of Iowa in2002.

        9.       Jung was, at times relevant to the matters herein, licensed to practice law in Iowa,

and had special training in legal accounting.

        10.      From approximately 2002             tntil   2017 , Jung was   employed as an attorney in Iowa

City, Iowa, as a taxation and estate planning attorney.

        1   l.   On or about November          7   ,2014, Jung was engaged in an attorney/client relationship

with Client #    1 and caused   Client #   1   to sign a power of attorney.

        12.      This power of attorney listed Jung as Client # 1 's representative for tax years 1996-

20t6.




                                                             2
        Case 3:19-cv-00015-CRW-HCA Document 1 Filed 02/05/19 Page 3 of 8




        13.        The power of attorney did not authorize Jung to sign returns on Client            # 1's behalf

and specifically prohibited Jung from endorsing or otherwise negotiating any checks issued to

Client #   I   by the United States govemment in respect to federal tax liability.

        14.        On or about November 14,2014, Client #           I   signed an agreement to have Jung

assemble his tax data, summarize his income tax expenses, and prepare necessary federal tax

returns for 2002-2013.

        15.        OnoraboutDecember 15,2074,onbehalfofClient# l,Jungfiledwiththelntemal

Revenue Service (IRS) office in Davenport, Iowa, federal tax retums for 2002,2003,2004, and

2005.

        16.       Each of these returns were filed with Client # 1's knowledge, signature and correct

Illinois home address, were prepared by Jung, and requested             a tax refund.


        17.        On or about   J:uJy   25,2015, Jung contacted the IRS to check on the status of Client

# l's 2002-2005 tax refunds.

        18.       Jung was advised that the 2002-2005 refunds were being held until current taxes

were filed by Client # 1.

        19.       During this contact, Jung changed, or "updated" Client #          l's   home address on file

with the IRS to     a business address associated     with Jung in Coralville, Iowa.

        20.       On or about August 22,2015, a2011 Form 1040 Federal Tax Return was filed on

behalf of Client # 1 and purported to be signed by Client # 1.

        21.       This tax return requested a refund of $3,593 and listed Client #           l's   address as the

Coralville, Iowa address associated with Jung.

        22.       This 2011 tax return was mailed from Davenport, Iowa, to the IRS office in Fresno,

California.



                                                        J
       Case 3:19-cv-00015-CRW-HCA Document 1 Filed 02/05/19 Page 4 of 8




        23.         Client # 1 later reviewed this return, and advised the return was filed without his

knowledge and consent, the information contained therein was not accurate, and the signature was

not his true signature.

       24.          Jung filed the false 2011 Form 1040 Federal Tax Retum without the knowledge

and consent of Client         #   l,   and forged Client   # 1 's signature on it.

       25.          Jung knew that            by   changing Client      # l's    address   with the IRS,   future

correspondence and refund checks for Client                   #   1 would be mailed to Jung's Coralville office

address.

       26.          On August 22,2075, a 2012 Form 1040 Federal Tax Return, a 2013 Form 1040

Federal Tax Return, and a 2014 Form 1040 Federal Tax return were electronicallv filed on behalf

of Client #   1    from the Southern District of Iowa.

       27. All three Form 1040 tax returns listed Client # l's address as Jung's Coralville
office address.

       28.          The2012 Form 1040 tax return requested a refund of $2,220.

       29.          The 2013 Form 1040 tax retum requested a refund of $15,252.

       30.          The2014 Form 1040 tax return requested a refund of $2,322.

       31.          All   three of these returns were electronically submitted by Jung withoutthe consent

of Client #   1.


       32.          The Form 1040 Federal Tax returns filed by Jung on behalf of Client #           I   for 2012,

2073, and20l4 were not accurate and falsely claimed a refund from the United States Department

of Treasury.

       33.          Jung knew these claims were false, and that the false information contained in each

of these tax returns was material to the United States Department ofTreasury.



                                                             4
      Case 3:19-cv-00015-CRW-HCA Document 1 Filed 02/05/19 Page 5 of 8




          34-   On or about October 2,2075, the United States Treasury issued tax refund checks

payable to Client   # 1 in the amounts of $32,297.52 (2003 tax year) and $169,882.07 (2004 tax

year) and mailed these checks to Jung's office address in Coralville, Iowa.

          35.   These checks were deposited      in the trust account of the law firm where    Jung

worked.

          36.   The total deposit was $202,179.59. Jung forged Client #   l's   endorsement on these

checks.

          37.   On or about October 9,2015, the United States Treasury issued a tax refund check

payable to Client # 1 in the amount of $49,706.81 (2002 tax year) and mailed it to Jung's office

address in Coralville, Iowa.

       38.      This check was deposited in the trust account of the law firm where Jung worked.

          39.   Jung forged Client   # 1's endorsement on this check.

          40.   On or about October 16,2015, Jung caused a check in the amount of $236,886.40

to issue from the law firm trust account, payable to Wells Fargo Bank, to purchase a cashier's

check in the same amount payable to Client #     I   and himself.

          41.   OnoraboutOctober 19,2015,thiscashier'scheckwasdepositedinJung'spersonal

checking account ending in 6815 at Wells Fargo Bank.

       42.      Wells Fargo Bank is a "financial institution" under federal law.

       43.      The $236,886.40 deposited in his Wells Fargo bank account ending in 6815 was

property criminally derived from Jung's mail fraud scheme.

       44.      On or about October 20,2015, Jung caused the electronic transfer of $200,000 from

his personal checking account to his personal savings account at Wells Fargo Bank.




                                                     5
          Case 3:19-cv-00015-CRW-HCA Document 1 Filed 02/05/19 Page 6 of 8




          45.   The $200,000 transferred between Jung's Wells Fargo personal checking account,

ending in 6815, and his Wells Fargo personal savings account, ending in 0788, was property

criminally derived from his mail fraud scheme.

          46.   On or about November 27,2015, Jung caused the withdrawal of $83,200 from his

personal bank account at Wells Fargo Bank and these funds were used to purchase a Wells Fargo

cashier's check in the same amount payable to "FSRI."

          47.   FSRI is a business entity involved in the financing for BMW Financial.

          48.   The $83,200 from Jung's personal Wells Fargo savings account ending in 0788 was

property criminally derived from his mail fraud scheme.

          49.   On or about December 1,2075, Jung caused this cashier's check to be mailed to

BMW Financial to pay off     a   lien ona20l4 BMW M6 Gran Coupe, vehicle identification number

xxxxxxxxxxx467073, causing title to this vehicle to be transferred to Jung.

          50.   The following acts by Jung were part of his scheme or artifice to defraud, or for

obtaining money or property by means         of false or fraudulent pretenses,    representations, or

promises, using the Postal Service or other private or commercial mail carrier.

          51.   On July 17,2018, Jung was charged in the U.S. District Court for the Southem

District of Iowa with two counts of mail fraud and one count of making a false claim to             a

government agency.

          52.   On July 30,2078, Jung pled guilty to the charges in an Information, and consented

in his plea agreement to forfeit the Defendant Property, including executing any necessary

documents.

          53.   This civil forfeiture is a legal mechanism to effectuate the forfeiture to which Jung

agreed.




                                                  6
      Case 3:19-cv-00015-CRW-HCA Document 1 Filed 02/05/19 Page 7 of 8




                                   CLAIM FOR RELIEF

       For the reasons set forth above, the Defendant Property should be forfeited to the United

States as property that was purchased   with proceeds of a mail fraud scheme, in violation of   18


u.s.c. $ 1341.

                                                    Respectfully submitted,

                                                    Marc Krickbaum




                                                    Craig Pel.ton Gaumer
                                                    Assistant United States Attorney
                                                    U. S. Courthouse Annex, Suite 286
                                                    110 East Court Avenue
                                                    Des Moines, Iowa 50309
                                                    Tel: (5 15) 473-9317
                                                    Fax: (515) 473-9292
                                                    Email: craie. eaumer@usdoj. gov




                                                7
     Case 3:19-cv-00015-CRW-HCA Document 1 Filed 02/05/19 Page 8 of 8




                                         VERIFICATION

       I, Michael E. Thole, state that I am a Special Agent with Department of Internal Service,

Criminal Investigation,   I   have read the foregoing Verified Complaint    In   Rem and know its

contents, and lhat the matters contained in the Verified Complaint are true and correct to the best

of my knowledge.

       The sources of my knowledge and information and the grounds of my belief are the

official files and records of the United States, and information supplied to me by other law

enforcement officers, as well as my investigation of this case, together with others, as an IRS

Special Agent.

       I hereby veriff and declare under penalty of perjury that the foregoing is true and correct.

       Dated: February        4    ,ZOtg.




                                      Special Agent, Michael E. Thole
                                      Department of Revenue, Criminal Investigations




                                               8
